           1
           2
           3
           4
           5
           6
           7
           8                            UNITED STATES DISTRICT COURT
           9                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
          10
          11 DONNA ELLIS, an individual;                       CASE NO.: 2:18-cv-4997 SVW (PLAx)
          12                            Plaintiff,             ORDER RE STIPULATED
                                                               PROTECTIVE ORDER
          13 v.
                                                               Complaint Filed:      April 18, 2018
          14 STRATEGIC DISTRIBUTION, INC., a                   Action Removed:       June 5, 2018
             Delaware Corporation; and DOES 1 to 50,           Trial Date:           January 8, 2019
          15 Inclusive,
          16                            Defendants.
          17
          18            Having considered the papers, and finding that good cause exists, the Parties’
          19 Stipulated Protective Order is granted.
          20            IT IS SO ORDERED.
          21
          22
          23 DATED: October 5, 2018
          24
          25
                                                        The Hon. Paul L. Abrams
          26
                                                        UNITED STATES MAGISTRATE JUDGE
          27

LEWI      28
S              4838-4952-1269.1
                                                    1               2:18-cv-4997 SVW (PLAx)
BRISBOI
S                                 ORDER RE STIPULATED PROTECTIVE ORDER
BISGAAR
